DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the parenthetical phrase is intended to be a required feature of the claim.  For purposes of examination, it is not interpreted as required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014/073688 (Yasuhiro et al.), in view of Haruta et al. (U.S. Patent Application Publication 2011/0008607).  Regarding Claims 1-2, 4, and 7, Yasuhiro et al., hereafter “Yasuhiro,” show that it is known to have a heat-shrinkable polyester-based film roll, which is obtained by winding a heat-shrinkable polyester-based film that has a shrinkage ratio of 30% or more in a film main shrinkage direction in hot water at 90°C for 10 seconds (0085), the heat-shrinkable polyester film and the film roll satisfying following requirements (1) to (5): (1) a winding length of the film roll is 2000 m or more and 25000 m or less (0022, 0045); (2) a width of the film roll is 400 mm or more and 2500 mm or less (0102); (3) a thickness of the film is 5 um or more and 40 um or less (0042); and (5) winding hardness of the surface layer of the film roll is 400 or more and 800 or less (0020).  Yasuhiro does not show a thickness unevenness value.  Haruta et al., hereafter  “Haruta,” show that it is known to have a polyester based film roll wherein in thickness unevenness in a width direction of the film on a surface layer of the film roll, there are positions having concave thickness patterns, and in a concave portion that has a maximum thickness difference (maximum concave portion), thickness unevenness in the maximum concave portion, which is obtained from the maximum thickness difference in the maximum concave portion and an average thickness of the film is 10% or less (0020).  It would have been obvious to one of ordinary skill to create a film with a desired thickness unevenness, such as Haruta’s, with the combined features of Yasuhiro in order to create a film which satisfies a consumer’s specifications of known film parameters.
Regarding Claims 5 and 8, Yasuhiro shows the film of claim 1 above, but he does not show a film wherein both of a static friction coefficient and a dynamic friction coefficient between a winding outer surface and a winding inner surface of the film are 0.1-0.8.  Haruta shows a film wherein both of a static friction coefficient and a dynamic friction coefficient between a winding outer surface and a winding inner surface of the film are 0.1-0.8 (0023).  It would have been obvious to one of ordinary skill to create a film with a desired static/dynamic friction coefficient, such as Haruta’s, with the combined features of Yasuhiro in order to create a film which satisfies a consumer’s specifications of known film parameters.

Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742